Citation Nr: 1237076	
Decision Date: 10/25/12    Archive Date: 11/09/12

DOCKET NO. 04-05 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a hysterectomy.

2. Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1982 to August 1989. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In September 2006, March 2010, and June 2011, the Board remanded the claims for the development of additional medical evidence; specifically, to obtain an adequate VA medical opinion.

A review of the Virtual VA paperless claims processing system reveals VA treatment records pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board is cognizant that the present remand constitutes another delay in the disposition of this matter, it is well-settled law that the Board and VA must follow VA's own regulations as long as they are in force. 38 U.S.C.A. § 7104(c); Grivois v. Brown, 6 Vet.App. 136 (1994)((citing decision by the U.S. Supreme Court in Vitarelli v. Seaton, 359 U.S. 535, 539-40 (1959) that procedures established by agency through regulations must be applied to all similarly situated VA claimants)); Kitchens v. Brown, 7 Vet.App. 320 (1995). 

In September 2011, VA was notified that the Veteran had filed for Social Security Administration (SSA) benefits. The recently-obtained evidence raises further consideration which must, by law, be addressed.

As the Court of Appeals for Veterans Claims (Court) held in Lind v. Principi, 3 Vet.App. 493, 494 (1992), the duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has notice of the existence of such records. 

The RO/AMC must request complete copies of the SSA records used in awarding the Veteran disability benefits, if applicable. If the RO/AMC is unable to obtain any of the above records, or after continued efforts to obtain any of the above records it is concluded that it is reasonably certain that they do not exist or further efforts to obtain them would be futile, the Veteran should be notified accordingly. See 38 C.F.R. § 3.159(e) (2012).

With respect to the claim for SMC for loss of use of a creative organ, the resolution of the service connection claim has a bearing upon the claim of entitlement to SMC. The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet.App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO must ascertain if the Veteran received any VA, non-VA, or other medical treatment that is not evidenced by the current record - to specifically include, but not limited to, any VA treatment records from the Tampa VA Medical Center.

The RO must then obtain these records, as well as any other pertinent records, and associate them with the claims folder. In particular, the RO must ensure that it has obtained all of the Veteran's VA treatment records dated after March 2006.

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform her and provide her an opportunity to submit copies of the outstanding medical records. 

2. The RO must ascertain whether the Veteran is in receipt of benefits by the SSA. If so, the RO must request that the SSA produce all records associated with the award of any Social Security benefits (Supplemental Security Disability Income), including copies of any and all award letters and all medical records associated with those award letters. If such records are unavailable, obtain a written response from SSA indicating that these records were lost, destroyed, or were otherwise unavailable.

3. The RO/AMC must then readjudicate the Veteran's claims. If the benefits sought on appeal remain denied, the Veteran must be provided a supplemental statement of the case (SSOC) that readjudicates the claims. 

The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012).


